GRAVES, Presiding Judge.
Appellant was charged with the offense of driving while intoxicated and while under the influence of intoxicating liquor, a motor vehicle, to-wit, an automobile, upon a public highway, to-wit, U. S. Highway 287, commonly called Highway 287, in Donley County. The punishment was assessed at a fine of $200.00 and confinement in the county jail for 30 days.
The proof shows that appellant was picked up on said highway by Guy Wright, the sheriff; and the testimony of the sheriff relative to the highway on which appellant was found thus driving fails to show that this was U. S. Highway 287, but it does show that this was commonly called Highway 287; that it *413was known as such and the witness called it such. There were signs thereon calling it Highway 287, but nowhere is it shown to be U. S. Highway 287. We think under the allegation of U. S. Highway 287, commonly called Highway 287, that the proof of the highway as being commonly called Highway 287 would be sufficient, it being alleged that it was called by either name.
In the event of an allegation of a person by his proper name, as well as the name under which he is called, proof to the effect that he is the same person and known by either name would meet the requirement of the law. Art. 401, C.C.P.; Bell v. State, 25 Tex. Rep. 574; Owen v. State, 7 Tex. App. 329; Chisom v. State, 77 Tex. Cr. R. 397, 179 S.W. 103; Fuller v. State, 145 Tex. Cr. R. 190, 167 S.W. (2d) 170; Branch’s Ann. Tex. P.C., p. 238, sec. 460.
We think the testimony is clear, under the rule above stated, that the appellant drove an automobile while intoxicated on a highway commonly called and known as Highway 287, and the proof showing that the highway was commonly called by either name would meet the requirement of the law.
The judgment will be affirmed.